DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 recites the limitation "the same PCB" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ben-Arye et al. (U.S. 2020/0154980).
With respect to claim 1, Ben-Arye et al. teaches a device for visualization of internal tissue of a patient's uterus, the device comprising a control unit (13), an elongated member (11) extending in an axial direction between a proximal end and a distal end, and an image capturing tip (20), the proximal end being connected to the control unit and the distal end being connected to the image capturing tip (FIG. 1), where the image capturing tip is configured to communicate electric video signals (via 18) with a monitor (para [0018]), the image capturing tip comprising a digital imaging device (26), a lens (27), and a light source (22), wherein the digital imaging device is arranged between the light source and the lens (FIG. 2A), and the device further comprises a light guide (21) configured to direct light from the light source around the digital imaging device (FIG. 2A).
With respect to claim 5, Ben-Arye et al. teaches the light guide is formed by a transparent material (para [0033]).
With respect to claim 6, Ben-Arye et al. teaches at least a part of the transparent material is covered with a non transparent material (para [0033]).
With respect to claim 7, Ben-Arye et al. teaches at least a part of the non transparent material is a reflective metal material (para [0033]).
With respect to claim 8, Ben-Arye et al. teaches the light guide forms an encapsulation of at least one of the digital imaging device and the lens (FIG. 2A).
With respect to claim 9, Ben-Arye et al. teaches the light guide connects at least one of the digital imaging device and the lens to the elongated member (FIG. 2A).
With respect to claim 10, Ben-Arye et al. teaches the light guide diffuses the light from the light source (FIG. 2A).
With respect to claim 12, Ben-Arye et al. teaches the light source comprises at least one LED (para [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Arye et al. (U.S. 2020/0154980) in view of Chang et al. (U.S. 9,140,839).
With respect to claim 2, Ben-Arye et al. teaches the digital imaging device faces in a forward direction away from the control unit (FIG. 2A).
However, Ben-Arye et al. does not teach the light source faces in an opposite rearward direction towards the control unit to transmit light rearwardly towards the control unit.
With respect to claim 2, Chang et al. teaches it is known in the art to have a light source (200) facing in an opposite direction to transmit light rearwardly (FIG. 1) with respect to a light guide (500).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the orientation of the light source of Ben-Arye et al. to be facing in an opposite direction as taught by Chang et al. in order to improve the lighting efficiency and the luminous flux of the light source (3:32-38).
With respect to claim 3, Ben-Arye et al. teaches the light guide forms a light emitting front surface facing in the forward direction (FIG. 2A).
With respect to claim 4, Ben-Arye et al. teaches the light emitting front surface is ring shaped and extends about the lens (FIG. 2A).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Arye et al. (U.S. 2020/0154980) in view of Sanders et al. (U.S. 2008/0108869).
Ben-Arye et al. teaches a visualization device as set forth above.  However, Ben-Arye et al. does not teach a CCD.
With respect to claim 11, Sanders et al. teaches an analogous device for visualization wherein a digital imaging device comprises a CCD (para [0135]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the device of Ben-Arye et al. to utilize a CCD as taught by Sanders et al. because Sanders et al. teaches a CCD is a known alternative for a CMOS (para [0135]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Arye et al. (U.S. 2020/0154980) in view of Laser (U.S. 2011/0245609).
Ben-Arye et al. teaches a device for visualization as set forth above.  However, Ben-Arye et al. does not teach a printed circuit board.
With respect to claim 13, Laser teaches a device for visualization wherein a light source and a digital image device are attached to the came PCB (34).
With respect to claim 14, Laser teaches the PCB forms a folded portion between the digital image device and the light source (FIG. 3A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the device of Ben-Arye et al. to utilize a PCB as taught by Laser in order to provide a means for carrying all of the necessary electronic components (para [0032] of Laser).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Arye et al. (U.S. 2020/0154980) in view of Laser (U.S. 2011/0245609) as applied to claim 14 above and further in view of Sanders et al. (U.S. 2008/0108869).
With respect to claim 15, Ben-Arye et al. generally shows a lead 18 passing through the endoscope head 20 (FIG. 1).
However, Ben-Arye et al. in view of Laser does not teach the PCB is moulded into the light guide.
With respect to claim 15, Sanders et al. teaches an analogous device for visualization wherein a PCB is moulded (product by process) into a light guide (48, para [0134], and para [0140]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the light guide of Ben-Arye et al. to have the aperture for a flexible circuit board as taught by Sanders et al. in order to allow the flex circuit to extend from the digital imaging device out of the endoscope capturing tip and into the lumen of the elongated member (para [0140] of Sanders et al.).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. 2008/0108869) in view of Ben-Arye et al. (U.S. 2020/0154980).
With respect to claim 16, Sanders teaches a method for visualization of internal tissue of a patient's uterus (para [0280]).
However, Sanders et al. does not teach a device according to claim 1.
With respect to claim 16, Ben-Arye et al. teaches a device for visualization of internal tissue of a patient's uterus, the device comprising a control unit (13), an elongated member (11) extending in an axial direction between a proximal end and a distal end, and an image capturing tip (20), the proximal end being connected to the control unit and the distal end being connected to the image capturing tip (FIG. 1), where the image capturing tip is configured to communicate electric video signals (via 18) with a monitor (para [0018]), the image capturing tip comprising a digital imaging device (26), a lens (27), and a light source (22), wherein the digital imaging device is arranged between the light source and the lens (FIG. 2A), and the device further comprises a light guide (21) configured to direct light from the light source around the digital imaging device (FIG. 2A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Sanders et al. to utilize the device as taught by Ben-Arye et al. in order to provide a simple construction and small outer diameter while still providing adequate imaging and light output (para [0009] of Ben-Arye et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795